Serial Number: 16/383234     Attorney's Docket #: 176412.02
Filing Date: 4/12/2019;					
Applicant: Yasushi Akutsu .
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment filed 12/19/2019 has been acknowledged.
Claims 1-15 have been cancelled.

Priority
This application is a continuation of U.S. patent application Ser. No. 15/988,065 filed May 24, 2018, now U.S. Patent # 10,304,796, which is a continuation of U.S. patent application Ser. No. 15/523,438 filed May 1, 2017, now U.S. Pat. No. 10,026,709 issued on Jul. 17, 2018, which is a National Stage Application of PCT Application No. PCT/JP2015/082221 filed Nov. 17, 2015, which claims priority to Japanese Patent Application No. JP2014-232934 filed Nov. 17, 2014.

	Claims 23-28 and 34-46 are allowable over the prior art of record.
	Claims 1-22 and 29-33 have been cancelled.


REASON FOR ALLOWANCE

4.	The following is an Examiner's Statement of Reasons for Allowance: 
     As to independent claim , the prior art of record fails to show the combination recited in any of the claims.  Sato (figures 1, 3 and 4 ) show an anisotropic electrically conductive film 10 comprising: an electrically insulating adhesive base layer 5; and a (4,7; figure 1, claim 8) disposed in a  plurality of electrically conductive particle groups 43 on the electrically insulating adhesive base layer 5, wherein each electrically conductive particle group 43 is confirmed from two or more of the electrically conductive particles 4,7, the electrically conductive particles in each electrically conductive particle group are regularly disposed within that electrically conductive particle group (claim 11; a plurality of electrically conductive particles form an electrically conductive particle group in a regular pattern; paragraph [0020): the interparticle distance of the conductive particles is set to a prescribed value; it is obvious that the distance between electrically conductive particles may be set to be regular or irregular), and at least one of: a number of electrically conductive particles within each electrically conductive particle group regularly changes among the electrically conductive particle groups  (see paragraphs [0016] and [0034]),  In particular, the prior art of record fails to show or collectively teach the electrically conductive particles in each electrically conductive particle group are regularly disposed within that electrically conductive particle group, and at least one of: a number of electrically conductive particles within each electrically conductive particle group regularly changes among the electrically conductive particle groups

  	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









12/4/2021

/Alexander O Williams/
Primary Examiner, Art Unit 2826